DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgement is made of applicant’s priority claim to Chinese application serial no. CN202010675060.9 filed in the China Patent Office on 07/14/2020.  On 03/29/2021, an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawings Objections
3.	The drawings are objected to because of the the unlabeled rectangular boxes shown in Figs. 2 and 5-7 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application 
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claims 1 and 12 include “a driving module”, but none of the figures depict it.
(ii)	Claim 10 includes “a rigid OLED display screen”, but the figures neither depict a rigid display screen nor an OLED display screen.
(iii)	Claims 11-13 include “the plurality of second touch-control electrodes are insulated and separated from each other and are individually connected to different instances of the plurality of second touch-control lead wires”.  While figure 8 depicts one second touch-control electrode(81) connected to one second touch-control lead wire(82), none of the figures depict multiple second touch-control electrodes that are: (i) insulated and separated from each other; and (ii) connected to respective different second touch-control lead wires.
(iv)	Claim 14 includes “a touch-controlled displaying device”.  While the figures depict a touch-controlled display panel (e.g., Fig. 2), they do not disclose it within a device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”).  Correction is needed.  Examiner suggests by way of example the following title: “TOUCH-CONTROLLED DISPLAY PANEL CONFIGURED TO PERFORM SLIDE-SWITCHING BASED ON A TOUCH-AND-SLIDING DIRECTION AND A TOUCH-AND-SLIDING SPEED AND DRIVING METHOD THEREOF, AND TOUCH-CONTROLLED DISPLAYING DEVICE”.
6.	Paragraph [0016] of the originally filed specification needs to be amended to change “adjacent inner ring and outer ring” to “an adjacent inner ring and an outer ring” to be grammatically correct.  Appropriate correction is required.

8.	Paragraph [0084] of the originally filed specification needs to be amended to change “additional same element” to “an additional same element” to be grammatically correct.  Appropriate correction is required.
Claim Objections
9.	Claims 8 and 16 are objected to because of the following informalities:  
	Claim 8 at lines 2-3 needs to be changed from “adjacent inner ring and outer ring” to “an adjacent inner ring and an adjacent outer ring” to be grammatically correct.  Appropriate correction is required.
	Claim 16 at lines 2-3 needs to be changed from “each of the plurality of second touch electrodes” to “each of a plurality of second touch electrodes” to correct a lack of antecedent basis issue.  Note that while claim 11 at line 3 includes “a plurality of second touch electrodes”, claim 16 does not depend upon this claim.  Moreover, this claim amendment would provide proper antecedent basis for “the plurality of second touch-control electrodes” in claim 16 at lines 4-5.  Appropriate correction is required.
	Claim 16 at lines 2-3 needs to be changed from “the variations of the capacitances that correspond to each of the plurality of second touch electrodes” to “variations of capacitances that correspond to each of a plurality of second touch electrodes” to correct three lack of antecedent basis issues.  Note that while claim 11 at line 2 includes “a plurality of second touch-control electrodes” and claim 12 at lines 3-4 includes “variations of capacitances that correspond to each of the plurality of second claim 16 does not depend upon either claim 11 or claim 12.  Appropriate correction is required. 
Claim Interpretation – 35 USC § 112(f)
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Driving Module Configured For Detecting Variations Of Capacitances and Determining A Touch-And-Sliding Direction, A Touch-And-Sliding Speed And A Touched Position

For the limitations driving module configured for detecting variations of capacitances and determining a touch-and-sliding direction, a touch-and-sliding speed and a touched position the identified means in applicant’s specification is a driving integrated circuit; and the equivalents per MPEP Section 2181 (See applicant’s para [0047]).
Claim Rejections – 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0028582 A1 to Choi in view of U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Choi discloses a touch-controlled display panel (FIGs. 1, 3; ¶¶0006, 0037, 0061-0062), wherein the touch-controlled display panel (FIGs. 1, 3; ¶¶0006, 0037, 0061-0062) comprises:
	a display screen(40)(FIG. 3; ¶0079), wherein the display screen(40)(FIG. 3; ¶0079) comprises a displaying region(500)(FIGs. 1 and 3; ¶¶0049, 0067) and a non-displaying region(510)(FIGs. 1 and 3; ¶¶0049, 0067) that surrounds the displaying region(500)(FIGs. 1 and 3; ¶¶0049, 0067);
	a plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060) and a plurality of first touch-control lead wires(two or more of 230)(FIGs. 1 and 3; ¶0060), wherein the plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a  and the plurality of first touch-control lead wires(two or more of 230)(FIGs. 1 and 3; ¶0060) are provided on one side(bottom side) of the display screen(40)(FIG. 3; ¶0079), the plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060) are insulated (FIG. 3: 230, 240; ¶0065) and separated from each other (FIG. 1: 230; ¶0065) and are individually connected to different instances of the plurality of first touch-control lead wires(two or more of 230)(FIGs. 1 and 3: two or more of 220a1 below 510 connecting 230 and 220a; ¶¶0054, 0060), and orthographic projections of the plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060) and the plurality of first touch-control lead wires(two or more of 230)(FIGs. 1 and 3; ¶0060) on the display screen(40)(FIG. 3; ¶0079) are located within the non-displaying region(510)(FIGs. 1 and 3; ¶¶0049, 0067), and are adjacent to an edge(bottom edge) of the display screen(40)(FIG. 3; ¶0079); and
	a driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047])(¶0043, especially – “driving circuit”), wherein the driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047])(¶0043, especially – “driving circuit”) is connected to all of the plurality of first touch-control lead wires(two or more of 230)(FIGs. 1 and 3: 240; ¶¶0043, 0060 – driving circuit is coupling connected to each of the first touch-control lead wires {FIGs. 1 and 3: 230}), and is configured for, in response to a touch operation on the touch-controlled display panel by a finger (FIGs. 1, 3; ¶¶0037, 0061-0062), detecting variations of capacitances that correspond to each of the plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060-0061 – first touch-control electrodes {FIG. 3: two or more of 220a1 below 510 connecting 230 and 220a} transmit changes in capacitance detected by corresponding touch electrodes {FIGs. 1 and 3: 220} to the driving circuit’s X and Y input processing circuits which convert these capacitance into an electrical signal used to recognize a contact position), and, according to the variations of the capacitances that correspond to each of the plurality of first touch-control electrodes, determining a touch position (¶0061).
	Choi does not expressly disclose a driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047]) is configured for, in response to a touch-and-sliding operation on the touch-controlled display panel by a finger, detecting variations of capacitances that correspond to each of the plurality of first touch-control electrodes, and, according to the variations of the capacitances that correspond to each of the plurality of first touch-control electrodes, determining a touch-and-sliding direction and a touch-and-sliding speed, to perform slide-switching to a content displayed in the displaying region.

    PNG
    media_image3.png
    2826
    5086
    media_image3.png
    Greyscale

Miyazawa discloses a driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047])(110)(FIG. 3; ¶¶0048-0049, 0059, 0156) is configured for, in response to a touch-and-sliding operation on the touch-controlled display panel(104B)(FIG. 3; ¶¶0156) by a finger (¶¶0154, 0155), detecting variations of capacitances that correspond to each of the plurality of first touch-control electrodes (FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142), and, according to the variations of the capacitances that correspond to each of the plurality of first touch-control electrodes (FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142), determining a touch-and-sliding direction and a touch-and-sliding speed, to perform slide-switching to a content displayed in the displaying region (¶¶0154-0156 and 0159).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choi with Miyazawa to provide a touch-controlled display panel that allows a user to conveniently view multiple items such as artist names (see e.g., ¶¶0155-0156).

    PNG
    media_image4.png
    799
    968
    media_image4.png
    Greyscale

claim 6, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.
Choi further discloses wherein the plurality of first touch-control lead wires(two of 230 shown in the above edited FIG. 11)(FIGs. 1 and 3: 240; ¶0060) are located on same sides(left sides) of the plurality of first touch-control electrodes(two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 12)(FIG. 3; ¶¶0054, 0060) that are further away from an edge(far right edge) of the display screen(40)(FIG. 3; ¶0079 – see above edited FIG. 1).

    PNG
    media_image5.png
    819
    1332
    media_image5.png
    Greyscale

As to claim 11, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.
Choi further discloses wherein the touch-controlled display panel (FIGs. 1, 3; further comprises: a plurality of second touch-control electrodes(two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1)(FIG. 3; ¶¶0054, 0060) and a plurality of second touch-control lead wires(two of 230 shown in the above edited FIG. 1)(FIGs. 1 and 3: 240; ¶0060), the plurality of second touch-control electrodes(two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1)(FIG. 3; ¶¶0054, 0060) and the plurality of second touch-control lead wires(two of 230 shown in the above edited FIG. 1)(FIGs. 1 and 3: 240; ¶0060) are provided on one side(bottom side) of the display screen(40)(FIG. 3; ¶0079), the plurality of second touch-control electrodes(two of 220a1 below 510 shown in the above edited FIG. 1 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060) are insulated (FIG. 3: 230, 240; ¶0065) and separated from each other (FIG. 1: two of 230 shown in the above edited FIG. 1; ¶0065) and are individually connected to different instances of the plurality of second touch-control lead wires(two of 230 shown in the above edited FIG. 1)(FIGs. 1 and 3: 240; ¶0060), orthographic projections of the plurality of second touch-control electrodes(two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1)(FIG. 3; ¶¶0054, 0060) on the display screen(40)(FIG. 3; ¶0079) are located within the displaying region(500)(FIG. 3: two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1; ¶¶0044, 0054, 0060), and orthographic projections of the plurality of second touch-control lead wires(two of 230 shown in the above edited FIG. 1)(FIGs. 1 and 3: 240; ¶0060) on the display screen(40)(FIG. 3; ¶0079 are located within the non-displaying region(510)(FIGs. 1 and 3: two of 230 shown in the above edited FIG. 1; ¶¶0049, 0067).

As to claim 12, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 11, as applied above.
Choi modified by Miyazawa teaches wherein the driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047]) is connected to all of the plurality of second touch-control lead wires (Choi: FIGs. 1 and 3: 240; ¶¶0043, 0060 – driving circuit is coupling connected to each of the first touch-control lead wires {FIGs. 1 and 3: two of 230 shown in the above edited FIG. 1}; Miyazawa: FIG. 3: 110; ¶¶0048-0049, 0058-0059, 0156), and the driving module, which is being interpreted as a driving integrated circuit; and the equivalents(See applicant’s para [0047]) is further configured for detecting variations of capacitances that correspond to each of the plurality of second touch-control electrodes (Choi: FIG. 3: two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1; ¶¶0043, 0054-0055, 0060; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142), and, according to the variations of the capacitances that correspond to each of the plurality of second touch-control electrodes, determining a touched position (Choi: FIG. 3: two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1; ¶¶0043, 0054-0055, 0060-0061; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142).
The motivation to combine Miyazawa is set forth above for claim 12.

As to claim 13, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 11, as applied above.
Choi further discloses wherein the plurality of second touch-control electrodes(two of 220a1 below 510 shown in the above edited FIG. 1 connecting 230 and 220a)(FIG. 3; ¶¶0054, 0060) are transparent electrodes (FIG. 3: two of 220a1 below 510 shown in the above edited FIG. 1 connecting 230 and 220a; ¶0056).

	As to claim 14, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.
	Choi modified by Miyazawa further teaches a touch-controlled displaying device (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154, 0156 and 0159), wherein the touch-controlled displaying device (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154, 0156 and 0159) comprises the touch-controlled display panel (Choi: FIGs. 1, 3; ¶¶0037, 0061-0062; Miyazawa: FIGs. 2-3: 100, 104B; ¶¶0042, 0043, 0053, 0194).
	The motivation to combine Miyazawa is set forth above for claim 1.

	As to claim 15, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1 as applied above.
	Choi modified by Miyazawa further teaches a driving method for a touch-controlled display panel (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154, 0156 and 0159), wherein the method is used to drive the touch-controlled display panel (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154, 0156 and 0159), and the driving method (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, comprises:
	in response to a touch-and-sliding operation on the touch-controlled display panel by a finger, detecting variations of capacitances that correspond to each of the plurality of first touch-control electrodes (Choi: FIGs. 1, 3: two or more of 220a1 below 510 connecting 230 and 220a; ¶¶0037, 0043, 0061-0062; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142); and
	according to the variations of the capacitances that correspond to each of the plurality of first touch-control electrodes, determining a touch-and-sliding direction and a touch-and-sliding speed, to perform slide-switching to a content displayed in the displaying region (Choi: FIG. 3: two or more of 220a1 below 510 connecting 230 and 220a; ¶¶0054, 0060-0061; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154-0156 and 0159).
	The motivation to combine Miyazawa is set forth above for claim 1.

    PNG
    media_image5.png
    819
    1332
    media_image5.png
    Greyscale

	As to claim 16, Choi modified by Miyazawa teaches the driving method according to claim 15, as applied above.
wherein the driving method (Choi: FIG. 1; ¶0037; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142, 0154, 0156 and 0159) further comprises:
	detecting variations of capacitances that correspond to each of the plurality of second touch-control electrodes (Choi: FIGs. 1, 3: two or more of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1; ¶¶0037, 0043, 0061-0062; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142); and
	according to the variations of the capacitances that correspond to each of the plurality of second touch-control electrodes, determining a touched position (Choi: FIG. 3: two of 220a1 below 510 connecting 230 and 220a shown in the above edited FIG. 1; ¶¶0043, 0054-0055, 0060-0061; Miyazawa: FIG. 3: 104B; ¶¶0052-0053, 0055, 0058-0059, 0142).
	The motivation to combine Miyazawa is set forth above for claim 1.
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0028582 A1 to Choi in view of U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2019/0051708 A1 to Jeong et al. (“Jeong”).
As to claim 10, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.
Choi further discloses wherein the display screen(40)(FIG. 3; ¶0079) is an OLED display screen(40)(FIG. 3; ¶¶0041-0042, 0079-0080).
Choi modified by Miyazawa does not expressly disclose a rigid display screen.
Jeong discloses a rigid display screen(WP)(FIG. 2A; ¶¶0079, especially – “the display device DD may be a rigid display device”; 0093, especially – “WP-BS may .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choi modified by Miyazawa with Jeong to provide a touch-controlled display panel that does not have to be unfolded or straightened out before properly viewing content.
Allowable Subject Matter/Potentially Allowable Subject Matter
16.	Claims 2-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, if the above-stated objection to claim 8 is overcome, then it too would be allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
17.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Dependent claim 2 identifies the distinct features: “and the orthographic projections of the plurality of first touch-control electrodes(Fig. 11: 11) on the display screen(Fig. 1: EN Glass) cover the packaging region(Fig. 1: packaging region) and the edge region(Fig. 1: edge region)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0028582 A1 to Choi, U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”) and U.S. Patent Pub. No. 2020/0203658 A1 to Peng et al. (“Peng”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 7, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.
	Choi modified by Miyazawa does not expressly disclose wherein the non-displaying region comprises a packaging region and an edge region that surrounds the packaging region, and the orthographic projections of the plurality of first touch-control electrodes on the display screen cover the packaging region and the edge region.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Peng discloses wherein the non-displaying region(2: 5, 10)(FIGs. 5-6; ¶0040) comprises a packaging region(portion of 5 that includes 7)(FIGs. 5-6; ¶¶0032-0033) and an edge region(portion of 5 that does not include 7)(FIGs. 5-6; ¶¶0032-0033) that surrounds the packaging region(portion of 5 that includes 7)(FIGs. 5-6; ¶¶0032-0033).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choi modified by Miyazawa with Peng to provide a touch-controlled display panel that is durable and provides stable display performance by having layers that remain bonded to each other so as to prevent intrusion of moisture from the outside.
	Choi modified by Miyazawa and Peng does not teach and the orthographic projections of the plurality of first touch-control electrodes on the display screen cover the packaging region and the edge region, with all other limitations as claimed.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 7 identifies the distinct features: “and trends of variations of areas of the two first touch-control electrodes(Figs. 2-3: 21 and 22) that are provided in parallel in a same touch-and-sliding direction are opposite (Figs. 2-3: 21 and 22)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0028582 A1 to Choi and U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 7, Choi modified by Miyazawa teaches the touch-controlled display panel according to claim 1, as applied above.

    PNG
    media_image4.png
    799
    968
    media_image4.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Choi further discloses wherein two(two of 230 shown in the above edited FIG. 1)(FIGs. 1 and 3: 240; ¶0060) of the plurality of first touch-control electrodes(two or more of 220a1 below 510 connecting 230 and 220a )(FIG. 3; ¶¶0054, 0060) are provided in parallel (FIGs. 1 and 3: 240, two of 230 shown in the above edited FIG. 1 are provided in parallel in a normal direction to a left or right edge of display screen {FIG. 3: 40}; ¶0060) in a normal direction of an edge of the display screen (40)(FIG. 3; ¶0079).
	Choi modified by Miyazawa does not expressly disclose and trends of variations of areas of the two first touch-control electrodes that are provided in parallel in a same touch-and-sliding direction are opposite, with all other limitations as claimed.
Other Relevant Prior Art
18.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2013/0038542 A1 to Kim discloses much the same as Choi (See e.g., FIGs. 1 and 8 below; ¶¶0049, 0100).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2020/0310575 A1 to He et al. discloses a rigid display panel (FIG. 1: 10; ¶0042) including frit packaging (FIG. 2: 220; ¶0042).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: for claim 6, examiner is interpreting this limitation more narrowly than for claim 1.
        2 Note: for claim 6, examiner is interpreting this limitation more narrowly than for claim 1.